Citation Nr: 0823502	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veteran Affairs (VA) Detroit, Michigan Regional 
Office (RO).


FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss is related to noise exposure in the 
military.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
bilateral hearing loss was incurred in-service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a November 2005 letter; 
moreover, in light of the allowance of this appeal, any 
deficiency in the notice has become moot.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records and relevant private 
treatment records have been obtained, and the veteran has 
declined a hearing on his claim.  Importantly, the veteran 
was also afforded a VA medical examination, and a medical 
opinion was provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection. See Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  Rather, he may establish the required 
nexus between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the place, types, and circumstance 
of a claimant's military service.  38 C.F.R. § 3.303(a) 
(2007).

In the veteran's March 2006 statement, the veteran contends 
he was exposed to noise during his time in-service.  The 
veteran recounts noise exposure, due to his assignment to an 
armor training company.  According to the veteran, he spent 
at least 10 days a month on the firing range, where 30 and 50 
caliber machine guns and 155 Howitzers were discharged.  It 
is in this environment that the veteran contends he suffered 
hearing loss.

The claims file includes the veteran's DD 214 and his 
separation examination.  The veteran's DD 214 shows the 
veteran's induction to service in October 1966 and discharge 
October 1968, with a military specialty as an Armor Crewman.  
Though the veteran's pre-service occupation is not noted on 
the DD 214, the veteran was only 19 years old upon his 
induction, making it unlikely he experienced significant 
occupational noise exposure prior to service.  

The veteran's separation examination showed that a pure tone 
threshold, in decibels, was as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Though there is no medical evidence of hearing loss until 
many years after the veteran separated from service, the June 
2005 statement of Tom Dimovski, M.D. indicates hearing loss 
was present many years prior.  Doctor Dimovski suggests that 
the veteran's treatment began in 1993, but his hearing loss 
predates this time.  After considering the veteran's time in-
service and his significant exposure to heavy artillery, 
Doctor Dimovski opined that "there is no other explanation" 
for the veteran's hearing loss than these in service noise 
exposures.  

The veteran was provided a VA audiological examination in 
December 2005.  At the VA exam, the examiner noted the 
veteran's military experience as a gunner, loader and tank 
commander.  The examiner further noted that after service, 
the veteran worked in an office environment.  

The audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
85
95
90
LEFT
15
55
90
95
85

Speech audiometery revealed speech recognition ability of 56 
percent in the right ear and of 60 percent in the left year.

In responding to the request for an opinion, the examiner 
stated the following:

[the veteran's] separation audiological 
examination revealed normal hearing bilaterally.  
Therefore, the veteran's hearing loss is not 
caused by or a result of his military service.  

The Board must assess the credibility of all evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds persuasive or 
unpersuasive, and providing reasons for rejecting any piece 
of evidence that is favorable to the claimant.  Equal weight 
is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  Nevertheless, when after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefits of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

After weighing the above evidence, the Board finds that it is 
in equipoise.  Presented with two conflicting medical 
opinions, the Board is unable to deem one more credible than 
the other.  Though the VA examiner does not attribute the 
veteran's hearing loss to service, he fails to provide 
adequate medical support for this conclusion.  Presented with 
a medical opinion which definitively states the veteran's 
hearing loss is attributable to his time in service, the 
Board is unable to simply accept the VA opinion without 
adequate analysis and reasoning in it that accounts for the 
June 2005 statement of Doctor Dimovski.  Absent adequate 
reasoning the two medical opinions are equal in weight, 
requiring the Board rule in favor of the veteran.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


